Citation Nr: 0826331	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-43 801	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service with the Philippine Commonwealth 
Army from December 1941 to April 1942 and from July 1945 to 
March 1946.  The veteran died on June [redacted], 2003.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a January 2004 rating decision by the Manila RO.  The 
case was before the Board in December 2006 when it was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In its December 2006 remand, the Board noted that the record 
included two death certificates that contained conflicting 
information regarding the cause of the veteran's death.  The 
death certificate that was created on the date of the 
veteran's death indicated the immediate cause of death was 
cardiopulmonary arrest and the antecedent cause was 
"undetermined."  A death certificate prepared several days 
subsequent to the veteran's death lists the immediate cause 
of death as chronic obstructive pulmonary disease (COPD) with 
an antecedent cause of far advanced pulmonary tuberculosis 
(PTB); other significant conditions contributing to death 
were diabetes mellitus and benign prostatic hypertrophy.  As 
the actual cause of death is unclear as a result of the 
conflicting death certificates and as there is evidence the 
veteran had PTB in service and that he was treated for PTB 
one year prior to his death, the Board remanded the case to 
ask the appellant to identify treatment records more 
contemporaneous to the veteran's death so that a medical 
opinion could be obtained.  

In February and March 2007, the RO sent the appellant letters 
asking her to identify health care providers that treated the 
veteran during the year preceding his death.  However, both 
letters were returned as undeliverable.  A review of the 
appellant's addresses of record indicates that the February 
and March 2007 letters may have been addressed incorrectly.  
These letters listed the appellant's address as being in [redacted]
[redacted], [redacted]
[redacted].  Previous correspondence sent 
to the appellant listed the same street address used in the 
February and March 2007 letters, but showed this address was 
located in [redacted], [redacted].  While the 
record does not reflect that the appellant's address has 
changed so that the [redacted] is no longer a part of the address, 
recent letters sent by the RO have not included the [redacted] in 
the address.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
it appears the appellant has not received the letters 
advising her to identify additional pertinent evidence, a 
further remand to provide the appellant with proper 
notification at her most recent address of record is 
required.  

The undeliverable letters also provided the appellant with 
notice of the decision of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  As the 
appellant did not receive the letters containing this notice, 
it should again be provided to her.  Stegall, 11 Vet. App. at 
271.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected claim; and (3) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  The VCAA letters sent 
to the appellant in this case did not provide her with the 
above information.  Hence, the RO will also have the 
opportunity to correct this notice deficiency on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO must send the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
condition for which the veteran was 
service-connected at the time of his death 
and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on that 
previously service-connected condition.  
This letter should also explain the 
evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected.  The 
RO must also provide notice regarding the 
effective date of any award as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  The 
appellant should have an opportunity to 
respond. 

2.	The RO should ask the appellant to 
identify all sources of treatment the 
veteran received immediately prior to his 
death and to provide releases for records 
of such treatment or evaluation.  [In 
conjunction with this request, the RO 
should advise the appellant of the 
importance of this information, and of the 
provisions of 38 C.F.R. § 3.158.]  The RO 
should obtain complete records of all such 
treatment and evaluations from all sources 
identified by the appellant.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).  

3.	If (and only if) any pertinent records 
are identified and obtained pursuant to 
the above request, then the RO should 
forward the veteran's claims file to an 
appropriate physician for review and 
comment regarding whether the cause of the 
veteran's death was related to a disease 
or injury incurred or aggravated in 
service.  Specifically, the reviewing 
physician should: (A) Determine what 
was/were the likely antecedent cause(s) of 
the veteran's death, and (B) Opine whether 
it is at least as likely as not (a 50% or 
better probability) that PTB caused or 
contributed to cause the veteran's death 
or was an antecedent cause of death.  The 
physician must explain the rationale for 
all opinions given.  

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


